Title: To Thomas Jefferson from Daniel Carroll, 28 March 1802
From: Carroll, Daniel
To: Jefferson, Thomas


            Sir/
              Washington March 28th 1802
            Since you did me the honor the other day to mention the subject of the Canal from the falls of Poto. to the Eastern branch, I have thought much on the subject, & satisfied you will excuse the liberty I am now takeing, have determined to address you a few lines—I see innumerable difficulties attending the plan you propose, one which you mentioned, the want of funds, The ground where you propose introducing the Canal into the City to wit, Pensa. avenue I do suppose, must be about thirty feet, above the levels of water street in Geo Town, & woud continue to that height, or nearly untill you woud come to the south of the Presidents house, Should this be correct or nearly so, I apprehend to remove such a body of earth, to so great a depth, woud be attended with an expence that woud not be encountered—I am allso satisfied to take the canal along tiber creek & introduce it into the eastern branch by new Jersey avenue, woud cost considerably less, than takeing through Geo Town, independant of the high ground on Pensa. avenue—With high respect I am
            Sir Your Mo Obt Servt
            Danl Carroll of Dudn.
          